Citation Nr: 0208959	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  99-19 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for dysthymia with 
anxiety, claimed as secondary to the service-connected 
disability of asthmatic bronchitis.

2.  Entitlement to an increased rating in excess of 30 
percent for asthmatic bronchitis.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Edward Bates, Attorney at Law




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In a March 1999 rating decision, the RO 
denied both the veteran's claim seeking entitlement to 
service connection for dysthymia with anxiety, claimed as 
secondary to the service-connected disability of asthmatic 
bronchitis as well as his claim seeking an increased rating 
for asthmatic bronchitis.  By a separate rating decision, 
dated in March 2002, the RO denied entitlement to a TDIU.  
The veteran has perfected a timely appeal with respect to all 
three issues.

The veteran's TDIU will be discussed in the remand section of 
this decision.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The evidence shows that the veteran's dysthymia with 
anxiety condition has been aggravated by his service-
connected asthmatic bronchitis. 

3.  The veteran's asthmatic bronchitis is manifested by 
complaints of asthma attacks, dyspnea from exertion, and 
wheezing, with daily use of inhaler medications resulting in 
control of symptomatology.

4.  The record contains no evidence that the veteran has 
needed at least monthly treatment by a physician for required 
care of exacerbations, or that he has required intermittent 
(at least 3 times per year) systemic oral or parenteral 
corticosteroids.

5.  Pulmonary function testing does not show forced 
expiratory volume in one second (FEV-1) of 40 to 55 percent 
of predicted value or a ratio of FEV-1 to forced vital 
capacity (FVC) of between 40 to 55 percent.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
his dysthymia with anxiety disorder is proximately due to or 
was aggravated by a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.310(a) (2001).

2.  The schedular criteria for an increased rating in excess 
of 30 percent for asthmatic bronchitis are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.96, Diagnostic Code 6602 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this case, the record reflects that with respect to each 
of his claims, the veteran has received the degree of notice 
that is contemplated by law.  With respect to the veteran's 
service connection and increased rating claims, the RO has 
provided him with copies of the rating decision dated in 
March 1999 as well as with the statement of the case dated in 
September 1999 and supplemental statements of the case dated 
in January 2000, April 2000, and March 2002.  By way of the 
referenced documents, the veteran was both informed of the 
cumulative evidence previously provided to VA, and, and he 
was informed of the regulatory requirements governing each of 
his claims.  Finally, the veteran was also provided with the 
RO's rationale for not granting either of his claims 
currently on appeal. 

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claims.  Most notably, the RO has made 
reasonable efforts to develop the record in that the 
veteran's service medical records were obtained and 
associated with the claims folder, and they appear to be 
intact.  Copies of the veteran's relevant VA treatment 
records have likewise been associated with the veteran's 
claims folder.  The record discloses that the veteran has 
undergone numerous relevant VA examinations.  Copies of the 
examination reports are of record.  

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard. V. Brown, 4 
Vet. App. 384, 394 (1993).  Accordingly, the veteran's claims 
for an increased rating and to secondary service connection 
are ready for appellate review.

II.  Secondary Service Connection

Secondary service connection will be granted when a 
disability is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2001).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability.  See Allen v. Brown, 8 Vet. App. 439 (1995).  

Although the veteran is currently service connected for 
asthmatic bronchitis, a close review of the evidentiary 
record reveals no evidence showing that the veteran incurred 
dysthymia with anxiety during service, or within one year 
thereafter, and indeed, he does not contend otherwise.  
However, for purposes of establishing secondary service 
connection, there is definitive post-service medical evidence 
that reflects that the veteran currently suffers from 
dysthymia with anxiety.  Although the evidence shows that the 
veteran began to experience psychiatric symptomatology as 
early as 1990, he was definitively diagnosed with dysthymia 
with anxiety features following the February 1997 VA 
psychiatric examination.  

While the record clearly supports a finding that the veteran 
suffers from dysthymia with anxiety features, the record is 
equivocal regarding the effect that the veteran's service-
connected asthmatic bronchitis condition had on his 
psychiatric disorder.  In the opinion of the veteran's 
February 1997 examiner, the veteran's psychiatric condition 
was already chronic and severe prior to the veteran's 
bronchitis ever becoming a significant factor in the 
exacerbation of his psychiatric condition.  The veteran's 
October 1998 examiner noted that there were multiple 
stressors involved in the veteran's depression, with 
breathing problems (associated with his service-connected 
asthmatic bronchitis) being only one of several.

Following a more recent examination of the veteran in October 
2001, the VA examiner noted that it did appear [more] likely 
as not, that the veteran's asthmatic bronchitis was one of a 
number of stressors that aggravated his [veteran's] 
depression from time to time.  (Emphasis added.)  VA 
outpatient treatment reports dated throughout the 1990s from 
the Salem VA medical center (VAMC) also indicate that the 
veteran's depression was aggravated by the residual effects 
of his service-connected asthmatic bronchitis.  In this 
regard, the Board notes that in an April 1997 notation, the 
veteran's treating psychologist stated that the veteran's 
asthmatic condition continued to make a significant 
contribution to his depression.  Moreover, a June 2000 social 
work note reflects that the veteran's worsening asthma 
condition had reduced his ability to work and increased his 
depression and stress.  Finally, the same psychologist who 
had been treating the veteran as an outpatient at the Salem 
VAMC since 1995 noted in an October 2001 statement that, in 
his opinion, the veteran's depression was primarily a 
response to a chronic pulmonary condition that limited his 
physical activity.  The psychologist opined that the 
veteran's depression was such that it not only interfered 
with his daily activities, but it also prevented him from 
working on a daily basis.  

In light of the above medical evidence showing a relationship 
between the veteran's service-connected asthmatic bronchitis 
had on his psychiatric condition, the Board determines that 
38 C.F.R. § 3.102 is for application in this instant case.  
Under 38 C.F.R. § 3.102, when a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
veteran.  A reasonable doubt is one, which exists because of 
an approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, in 
resolving all reasonable doubt in favor of the veteran, the 
Board determines that the veteran's current dysthymia with 
anxiety condition is aggravated by the residuals of his 
service-connected asthmatic bronchitis.  Accordingly, 
entitlement to service connection for dysthymia with anxiety, 
claimed as secondary to the service-connected residuals of 
asthmatic bronchitis, is granted.  38 C.F.R. §§ 3.102, 
3.310(a); Allen v. Brown, supra.

III.  Increased Rating Evaluation

Disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  When after a careful review of all 
available and assembled data a reasonable doubt arises 
regarding the degree of disability, such reasonable doubt 
must be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2001).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2001).  Therefore, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

In the present case, the RO has evaluated the veteran's 
asthmatic bronchitis under Diagnostic Code 6602, which rates 
bronchial asthma based on results of pulmonary function 
tests, the required treatment, and the frequency and severity 
of asthmatic attacks.  A 30 percent rating is assigned where 
forced expiratory volume in one second (FEV-1) is in the 
range from 56 to 70 percent of predicted value, or; the ratio 
of FEV-1 to forced vital capacity (FVC) is in the range from 
56 through 70 percent, or; there is the need for daily 
inhalation or oral bronchodilator therapy, or; need of 
inhalational anti-inflammatory medication.

A 60 percent evaluation is assigned where forced expiratory 
volume in one second (FEV-1) is in the range from 40 to 55 
percent of predicted value, or; the ratio of FEV-1 to forced 
vital capacity (FVC) is in the range from 40 through 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or: intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.

A 100 percent rating is assigned pronounced bronchial asthma 
where FEV-1 is less that 40 percent of predicted value, or; 
the ratio of FEV-1 to FVC is less than 40 percent, or; more 
than one attack per week with episodes of respiratory 
failure, or; which requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications. 38 C.F.R. § 4.96, Diagnostic Code 6602 (2001).

Initially, by way of an April 1976 rating decision, the 
veteran's claim of entitlement to service connection for 
asthmatic bronchitis was granted, and a 10 percent rating was 
assigned for such.  (Since this April 1976 rating decision, 
the veteran's disability rating evaluation has been increased 
to 30 percent.)

In September 1998 the veteran filed this claim seeking a 
rating in excess of 30 percent for his asthmatic bronchitis.  
This claim was filed after the regulatory criteria under the 
rating schedule for evaluating respiratory conditions were 
amended effective, October 7, 1996.  Thus, only the amended 
regulations, as set forth above, are for application in this 
case.  See Karnas supra.

The Board observes that, beginning in February 1997, the 
veteran had four VA examinations in regards to assess the 
nature and severity of his service-connected condition.  A VA 
pulmonary functioning test dated in September 2000 is also of 
record.

The veteran's February 1997 examination report notes that 
pulmonary function studies were performed on January 31, 
1997.  Studies revealed the veteran's forced expiratory 
volume in one second (FEV-1) was in the range of 66 percent 
predicted value.  The ratio of FEV-1 to forced vital capacity 
(FVC) revealed a percentage of 75, which was described as 
within normal limits.  The veteran's lung volumes revealed no 
evidence of air trapping.  Examination of the flow volume 
loop performed at the time of these pulmonary function 
studies revealed that this was a suboptimal performance of 
the spirometry.  The VA examiner reported that, based on the 
veteran's history, his physical examination, his spirometry, 
and his specific respiratory complaints, it was apparent to 
him that the veteran was experiencing symptoms of obstructive 
airways disease.  The examiner indicated that the veteran's 
spirometry was more consistent with a restrictive process 
that could be related to his obesity or suboptimal 
performance at the testing.  The examiner also stated that 
the veteran's complaints of chronic dyspnea on exertion were 
more consistent with a combination of the veteran's extreme 
obesity, in addition to general deconditioning.  The wheezing 
exhibited on the veteran's examination was most pronounced 
over his larynx and was not appreciated on auscultation of 
the lungs.  Review of the veteran's records revealed that he 
had had only two other episodes noted by a clinician in 
approximately two years.  Finally, the VA examiner stated 
that results of the veteran's examination also had to be 
taken into consideration in light of the veteran's lack of 
medication refills for approximately three months.  (The 
veteran had stated that he took both Azmacort and Albuterol 
metered dose inhalers for control of his symptoms.  He felt 
that regular use of these medications brought him some relief 
from his symptomatology.)

The veteran's October 1998 VA examiner noted that the 
conclusions of his pulmonary functioning test were the same 
as above in February 1997.  Physical examination revealed the 
veteran's lungs were clear and that he was not wheezing.

In October 1999, the veteran's VA examiner reported that he 
had reviewed the findings from both of the veteran's 
aforementioned VA examinations in 1997 and in 1998.  The 
examiner indicated that he was in agreement with the findings 
from both examinations.  He further stated that at the time 
of his October 1999 VA examination, the veteran advised him 
that he had had two emergency room visits in the past year 
for his asthma.  Each emergency room visit resulted in two 
subsequent follow-up visits to his primary care physician.  
The veteran continued the use of medication, including 
various inhalers and 10 milligrams of Prednisone 
"decreasing."  The veteran took breathing treatments 
approximately three times a week.  Physical examination 
revealed the veteran was wheezing.  A chest x-ray was stable 
with no change.  Pulmonary functioning studies at this time 
revealed that the ratio of FEV-1 to FVC was in the range of 
approximately 81 percent.

In May 2000 the veteran was seen by the same physician who 
conducted the October 1998 VA examination.  The examiner 
noted that the veteran remained very overweight.  The veteran 
continued to use inhalers and reported that he took 
Prednisone "on and off"; however, he actually discontinued 
the use of this medication in March 2000.  The examiner noted 
that the veteran continued to have a problem with wheezing.  
According to the veteran and additional treatment notes, he 
utilized Nebulizer breathing treatments.  Chest x-rays showed 
no changes and a stable or normal chest and lungs.  As far as 
incapacitation requiring bed rest, the veteran estimated that 
this occurred about six times per year, but the use of his 
Nebulizer at home made his condition better; it "limited his 
having to visit his physician."

In regards to the veteran's most recent pulmonary function 
test procedure, dated in September 2000, standard study 
findings revealed the ratio of FEV-1 to FVC was in the range 
of approximately 81 percent.  Post bronchodilator findings 
revealed the ratio of FEV-1 to FVC was in the range of 
approximately 83 percent.

Having closely viewed the pertinent schedular rating criteria 
as applied to the veteran's above-cumulative medical 
findings, the Board determines that a rating in excess of 30 
percent for the veteran's asthmatic bronchitis is not 
warranted.  The Board observes that the veteran's asthmatic 
bronchitis is manifested by complaints of asthma attacks with 
subjective complaints of dyspnea on exertion and wheezing, 
however, the clinical evidence of record does not show that 
he needs at least monthly treatment by a physician for 
required care of exacerbations as required for a higher 
rating of 60 percent.  In fact, during the veteran's February 
1997 VA examination, the examiner noted that the veteran's 
spirometry was more consistent with a restrictive process 
that could be related to his obesity or suboptimal 
performance at the testing.  The examiner also noted that the 
veteran's complaints of chronic dyspnea on exertion were more 
consistent with a combination of the veteran's extreme 
obesity in addition to general deconditioning.  In May 2000 
the veteran reiterated that he continued to use inhalers and 
stated that the use of his Nebulizer at home made his 
condition better and limited his having to visit his 
physician.  The Board acknowledges that, at times in the 
past, the veteran has required the use of steroids (i.e., 
Prednisone) for relief of his asthmatic bronchitis; however, 
there is no indication in the record that the veteran's 
condition has necessitated the level of use of steroids as 
contemplated under a 60 or 100 percent rating.  Moreover, at 
the time of the veteran's February 1997 and October 1998 
examination, there was no indication that the veteran was 
taking any type of steroid medication.  In October 1999, it 
was noted that the veteran was prescribed 10 milligrams of 
Prednisone in a "decreasing" amount.  In addition, in May 
2000 the veteran described his use of Prednisone as "off and 
on," and indicated that he terminated the use of the 
medication all together in March 2000.  The Board further 
observes that the veteran's pulmonary functioning tests all 
fail to fall within a range that would support a higher 
rating of 60 or 100 percent.  Additionally, the veteran's 
chest x-rays were consistently unremarkable.  For these 
reasons, the Board finds that the criteria for a schedular 
rating in excess of 30 percent have not been met, and the 
veteran's asthmatic bronchitis has presently been adequately 
rated as 30 percent disabling.

Full consideration has been given to the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the medical evidence of record does not create a 
reasonable doubt regarding the current level of his 
disability.  Thus, the reasonable doubt doctrine does not 
apply to his increased rating claim.  38 C.F.R. § 4.3; See 
Gilbert supra.

Finally, the above determination is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that the veteran's 
asthmatic bronchitis reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of a higher 
evaluation on an extraschedular basis.  See 38 C.F.R. 
§ 3.321.  Further, there is no showing this condition has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation).  Moreover, the 
condition is not shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to service connection for dysthymia with anxiety 
claimed as secondary to the service-connected disability of 
asthmatic bronchitis is granted.

Entitlement to an increased rating in excess of 30 percent 
for asthmatic bronchitis is denied.


REMAND

In light of the Board's grant of service connection for 
dysthymia with anxiety, on remand, the RO must assign an 
evaluation for this disability in order to properly 
adjudicate the TDIU claim.  Under these circumstances a 
decision by the Board on the veteran's total rating claim at 
this time would be premature.  See Henderson v. West, 12 Vet. 
App. 11, 20 (1998).

Further, a review of the record reveals that, in a March 1999 
statement, the veteran's treating psychologist throughout the 
1990s and early into 2000 opined that the veteran's primary 
contributor to his chronic depression was his asthmatic 
bronchitis, which subsequently limited the veteran's physical 
activity.  As a result, the veteran was prevented from 
securing and maintaining any type of meaningful employment.  
In March 2000, the same psychologist noted that the veteran 
reported his respiratory problems, such as increased 
shortness of breath and fatigue, were getting worse.  It was 
further noted that, as a result, the veteran's depression 
continued to increase.  In the psychologist's opinion, the 
chronicity of the veteran's respiratory ailments caused him 
to maintain his depression and left him totally and 
permanently disabled with regard to seeking or maintaining 
any type of employment.  In April 2000 a medical doctor who 
treated the veteran again took note that the veteran reported 
worsening respiratory problems.  The doctor stated that the 
veteran was becoming more limited in what he could 
physically, which in turn affected his self-esteem.  The 
doctor noted that the veteran's condition had progressed to 
the point that he was completely unable to work.  In more 
recent statements dated in 2001, the veteran's treating 
psychologist has reiterated that the veteran's service-
connected asthmatic bronchitis, which results in physical 
limitations due to fatigue and shortness of breath, was 
primarily responsible for the veteran's depression.  In turn, 
the veteran's depression not only interfered with his daily 
activities, but prevented him from working on a daily basis-
thus, rendering him unemployable.  In January 2000 the RO 
received sworn statements from a co-worker and friend of the 
veteran.  The statements were to the effect that the 
veteran's service-connected disability has hindered the 
veteran's ability to work.

In light of the above, if the TDIU claim is not rendered moot 
by the assignment of a disability rating, the VCAA and 
existing Court precedent require VA to obtain a competent 
medical opinion from an examiner, subsequent to his or her 
review of the record and/or a physical examination, as to 
whether it is at least as likely as not that the veteran's 
service-connected disabilities alone render him unable to 
secure or follow a substantially gainful occupation.  See 
VCAA, 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. 
App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 
297 (1994).

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain from the veteran 
the names, addresses and approximate 
(beginning and ending) dates of treatment 
or evaluation for all VA and non-VA 
medical providers who might possess more 
recent and additional supportive evidence 
of his claim, to include health care 
professionals who performed examinations 
for employment purposes.  After securing 
any necessary release(s) from the 
veteran, the RO should attempt to obtain 
copies of all identified records not 
currently associated with the claims 
folder.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination, 
if necessary.  It is imperative that the 
examiner review the evidence in the 
veteran's claims folder, including a 
complete copy of this REMAND, and 
acknowledges this review in his or her 
report.  The examination report should 
reflect consideration of the veteran's 
documented, relevant medical history and 
the examiner should offer an opinion as 
to whether, without regard to the 
veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that the 
veteran's service-connected disabilities, 
i.e., his bronchial asthma and dysthymia 
with anxiety, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful 
occupation.  In offering this opinion, 
the examiner should comment on the 
medical assessments discussed above in 
the remand section of this decision.  A 
complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in a legible report.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  If the veteran's TDIU claim 
is not rendered moot following the 
assignment of an evaluation for his 
dysthymia with anxiety, the RO must 
readjudicate that issue and if the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


